Citation Nr: 1207764	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gout.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disorder.

4.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury, medial meniscus tear posterior horn, status post arthroscopy, genu valgus deformity, patellar tendinitis, contracture, patellofemoral dysfunction, and instability (right knee disability).

5.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral dysfunction (left knee disability).

6.  Entitlement to service connection for back disorder, including as due to service-connected right and left knee disabilities.

7.  Entitlement to service connection for a neurological disorder of the upper extremities.

8.  Entitlement to service connection for a neurological disorder of the lower extremities.

9.  Entitlement to service connection for heart disease.

10.  Entitlement to service connection for hypothyroidism.

11.  Entitlement to service connection for a hiatal hernia.

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for a disorder manifested by right hip pain.

14.  Entitlement to service connection for a psychiatric disorder.

15.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ADUTRA) in the United States Army Reserve, including a period of ADUTRA from October 1978 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007, June 2008, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  

The March 2007 rating decision awarded a 20 percent rating for service-connected right knee disability and service connection and an initial 10 percent rating for his left knee disability, and denied service connection for a back disorder including as due to service-connected knee disabilities.  The Veteran perfected an appeal as to the assigned disability evaluations and denial of service connection for a back disorder.

The June 2008 rating decision denied entitlement to a TDIU.  The Veteran perfected an appeal as to the RO's action.

The May 2010 rating decision denied service connection for a neurological disorder of the upper and lower extremities, heart disease, hypothyroidism, hiatal hernia, a cervical condition, right hip pain, and depression.  The RO also declined to reopen previously denied claims for service connection for hypertension, gout, and a left hip disorder.  The Veteran perfected an appeal of the RO's determinations.

The Board notes that, in his March and October 2010 substantive appeals, the Veteran requested to testify during a personal hearing at the RO and was scheduled for such hearings in October 2010 and March 2011.  However, in August 2010 and March 2011 written statements, the Veteran cancelled the hearings and the Board finds that all due process requirements were met regarding the Veteran's hearing requests.

The matters of entitlement to service connection for hypothyroidism, hiatal hernia, heart disease, back disorder, a neurological disorder of the upper and lower extremities, a cervical disorder, disorder(s) manifested by right and left hip pain, and psychiatric disability, and a TDIU, are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1995 rating decision denied the Veteran's claim for service connection for hypertension, finding that the evidence of record did not show a diagnosis of, or treatment for, hypertension in the service medical records.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final. 

2.  The evidence added to the record since the February 1995 decision that denied service connection for hypertension is cumulative and does not raise a reasonable possibility of substantiating the claim. 

3.  The February 1995 rating decision also denied the Veteran's claim for service connection for gout, finding that the evidence of record did not show a diagnosis of, or treatment for, gout in the service medical records.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final. 

4.  The evidence added to the record since the February 1995 decision that denied service connection for gout is cumulative and does not raise a reasonable possibility of substantiating the claim. 

5.  A July 2007 rating decision denied the Veteran's claim for service connection for a left hip disorder, finding that the evidence of record did not show a diagnosed chronic post service disorder related to his active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final. 

6.  The evidence added to the record since the July 2007 decision that denied service connection for a left hip disorder raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disorder.

7.  Flexion in the right knee is no worse than 110 degrees, extension no worse than 0 degrees, and no more than moderate instability or subluxation in the right knee, even taking into account the Veteran's subjective complaints of pain, stiffness, and weakness.

8.  Flexion in the left knee is no worse than 95 degrees, extension no worse than 0 degrees, and no instability or subluxation of the left knee, even taking into account the Veteran's subjective complaints of pain and weakness.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied service connection for hypertension and gout, and the July 2007 rating decision that denied service connection for a left hip disorder, are final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the February 1995 RO decision that denied the claims for service connection for hypertension and gout is not new and material and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The evidence presented since the July 2007 rating decision that denied service connection for a left hip disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The schedular criteria for a rating in excess of 20 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DCs) 5261-5257, 5260 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an additional, separate, 10 percent evaluation, but no more, for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5003, 5260, 5261.

6.  The schedular criteria for an initial rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.71a, DC 5099-5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In December 2006, May 2007, February 2008, and March and April 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were essentially met in the April 2009 letter.  In the December 2006 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and non-VA medical records have been obtained, to the extent available.

In January 2007, March 2009, and April 2011, the Veteran was afforded VA orthopedic examinations in conjunction with his claims for increased ratings for his knee disabilities, and the examination reports are of record.

The Board's duties to assist and notify have been met.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. New and Material Evidence

1.  Hypertension

A February 1995 rating decision denied the Veteran's claim for entitlement to service connection for hypertension on the basis that there was no evidence of a diagnosis of, or treatment for, hypertension in the Veteran's service medical records.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in February 2009.  The evidence added to the record since the February 1995 rating decision includes the Veteran's written statements in support of his claim and VA and non-VA medical records, dated from 1987 to 2011, some duplicative of those previously considered by the RO.  Amongst these is a January 2009 statement from N.O., M.D., indicating that the Veteran had a history of high blood pressure.

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has any hypertension related to active service.  It does not include evidence suggesting that there is a hypertension disorder that had its onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post hypertension disorder related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the February 1995 RO decision that denied service connection for hypertension is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the February 1995 RO decision that denied the claim for service connection for hypertension is not new and material, it follows that the claim for service connection for hypertension may not be reopened. 

2.  Gout

The February 1995 rating decision also denied the Veteran's claim for entitlement to service connection for gout on the basis that there was no evidence of a diagnosis of, or treatment for, gout in the service medical records.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1363; see also Shade v. Shinseki, 24 Vet. App. at 117.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

An application to reopen the appellant's claim was received in February 2009.  The evidence added to the record since the February 1995 rating decision includes the Veteran's written statements in support of his claim and VA and non-VA medical records, dated from 1987 to 2011, some duplicative of those previously considered by the RO.  Amongst these is an October 1996 VA medical record indicating treatment for gout, and an October 1997 private medical record reflecting that, since 1997, the Veteran had exacerbations of gout. 

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has gout related to active service.  It does not include evidence suggesting that there is a gout disorder that had its onset or are otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service gout disorder related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the February 1995 RO decision that denied service connection for gout is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the February 1995 RO decision that denied the claim for service connection for gout is not new and material, it follows that the claim for service connection for gout may not be reopened. 

3.  Left Hip Disorder

A July 2007 rating decision denied the Veteran's claim for entitlement to service connection for a left hip disorder on the basis that there was no evidence of a diagnosed post service chronic residual disability incurred during active service.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1363; see also Shade v. Shinseki, 24 Vet. App. at 117.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

An application to reopen the appellant's claim was received in February 2009.  The evidence added to the record since the July 2007 rating decision includes the Veteran's written statements in support of his claim and VA and non-VA medical records, dated from 1996 to 2011, some duplicative of those previously considered by the RO.  Amongst the records is Dr. N.O's. January 2009 written statement to the effect that the Veteran had bilateral hip pain and that his "hip...problem" was "more probable than not to be caused as a result of the job he had while in active service".

The evidence added to the record since the July 2007 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on the fact that there was no current disability, the January 2009 statement from Dr. N.O., reflecting a hip problem more probable than not caused by the Veteran's job in military service, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a left hip disorder is reopened. 

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a left hip disorder, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 

B. Increased Ratings for Knee Disabilities

The Veteran asserts that the current manifestations of his service-connected right and left knee disabilities are more severe than are represented by the assigned 20 and 10 percent ratings, respectively.

The present appeal involves the Veteran's claim that the severity of his service-connected left and right knee disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluation assigned upon the grant of service connection for left knee disability.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Tenosynovitis is rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups 

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows.

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semilunar cartilage, respectively.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the highest disability rating provided by DC 5258. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

a. Right Knee

The record reflects that, in the February 1995 rating decision, the RO granted service connection for right knee disability and assigned a 10 percent disability rating under DC 5257-5261.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used. 38 C.F.R. § 4.20.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.

In October 2006, the RO received the Veteran's current claim for an increased rating for his service-connected right knee disability.  The March 2007 rating decision rated the Veteran's right knee disability under DC 5261-5257

December 2006 VA outpatient records include the Veteran's complaints of knee pain and the examiner suspected arthritis.

The Veteran underwent VA examination in January 2007.  According to the examination report, the Veteran complained of right knee pain and a tendency to protect his right knee joint that caused stress in his left knee and pain. He also had knee stiffness but denied swelling, heat or redness, instability, or giving way sensation.  The Veteran had flare-ups of pain approximately once a week that lasted one to three hours.  He did no use any assistive device to ambulate and denied dislocation or recurrent subluxation.  The Veteran was independent in his activities of daily living and stopped working in 1996 due to cardiac disease.

Objectively, there was no evidence of ankylosis, leg discrepancy or signs for inflammatory arthritis.  Right knee range of motion was flexion from 0 to 140 degrees, painful in the last 20 degrees with no functional loss.  Extension was to 10 degrees with pain in the last 10 degrees and no functional loss.  Right knee showed instability for anterior and posterior ligaments with a positive Lachman's test.  There was no instability for the medial and lateral collateral ligaments.  McMurray's test was negative bilaterally.  The right knee showed no buckling but showed instability upon examination.  Quadriceps atrophy of 3.0 centimeters was noted on the right side.  Repetitive motion drew pain without evidence of weakness, fatigue or further functional loss.  The examiner said that results of x-rays of the right knee performed in 1997 showed degenerative joint disease.  The diagnoses included right knee meniscal tear with residual patellofemoral dysfunction and instability.

A July 2007 private bone scan report reflects findings suggestive of degenerative joint disease.

Dr. N.O's. January 2009 medical certificate reveals a history of bilateral knee disease, instability, and pain with recurrent swelling.  

The Veteran underwent VA examination in March 2009.  According to the examination report, he complained of severe progressive knee pain for which he took anti-inflammatory medication.  His symtoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion, but no subluxation or episodes of dislocation.  His symtoms included warmth, redness, swelling, and tenderness.  He had severe flare ups several times a year that lasted from three days to one week when he was unable to drive or walk and required best rest.  His constitutional symtoms of arthritis included anorexia, weakness and weight loss.  He had three incapacitating episodes of arthritis per year that lasted for days.  The Veteran said he was able to stand for 15 to 30 minutes and walk up to one quarter of a mile.  He occasionally used a cane or crutch to ambulate.  

Objectively, the Veteran's gait was normal.  There was no evidence of abnormal weight bearing or loss of a bone or part of a bone and no evidence of inflammatory arthritis.  Examination of the right knee revealed crepitus, tenderness and moderate instability in the anterior/posterior ligaments.  It was noted that the anterior/posterior cruciate ligament stability in 30 and 90 degrees of flexion was abnormal.  Cruciate ligament instability in 30 and 90 degrees of flexion was described as moderate.  Medial/lateral collateral ligament stability (varus/valgus) in neutral position and in 30 degrees of flexion was normal.  There was no locking, effusion, and patellar abnormality.  Results of McMurray's test were negative.  Range of motion of the right knee was flexion from 0 to 110 degrees with normal extension to 0 degrees and no objective evidence of pain with active motion.  

In April 2011, the Veteran underwent VA orthopedic examination.  According to the examination report, the Veteran complained of constant right anterior knee pain, a giving away sensation, and locking pain sensation for which he took anti-inflammatory medications and got fair response.  

There was no deformity, but the Veteran had symtoms of giving way, instability, pain, stiffness, weakness and decreased speed of joint motion but no incoordination.  He had daily or more frequent episodes of subluxation and locking, with tenderness but no effusions.  He also had moderate weekly flare ups that lasted for hours and were precipitated by walking and prolonged standing.  The Veteran indicated that he was able to standing for approximately 15 to 30 minutes and walking more than one quarter mile but less than one mile.  The VA examiner reported no constitutional symtoms of arthritis or incapacitating episodes of arthritis.  The Veteran occasionally walked with a cane.

Objectively, the Veteran's gait was normal with no evidence of callus formation or skin breakdown or other evidence of abnormal weight bearing.  There was an abnormal shoe wear pattern with increased wear on the outside edge of the heel of the right shoe.  Examination of the right knee revealed bony joint enlargement and crepitus and crepitation.  There were clicks or snaps but no grinding and no instability or patellar abnormality.  The meniscus was surgically absent.  Range of motion of the right knee was from 0 to 125 degrees with objective evidence of pain on active motion and normal extension to 0 degrees.  The examiner reported objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  Range of motion after repetitive motion was right flexion from 0 to 122 degrees and right extension from 0 to -5 degrees.  The VA examiner reported evidence of moderate to severe bilateral quadriceps muscle atrophy.  Results of x-rays of the right knee taken at the time showed no acute displaced fractures or dislocations.  There was no significant joint space narrowing.

Further, the VA examiner noted that, in 1998, the Veteran retired from his work as a tablet processor leader due to knee pain and cardiac disease.  The diagnosis was residuals of right knee injury medial meniscus posterior horn status post arthroscopy, genus valgus deformity, patellar tendinitis, contracture, patellofemoral dysfunction, and instability.  It was noted that the Veteran had problems with lifting and carrying items, decreased lower extremity strength and pain.  The VA examiner commented that the Veteran's right knee disability had a moderate effect on his ability to drive, travel, bathe and dress himself, a severe effect on his ability to do chores, exercise, shop, participate in recreation, and groom himself, a mild effect on his toileting ability, and prevented him from participating in sports.

Upon review of the probative evidence of record, the Board notes that there has been no finding of severe recurrent subluxation or lateral instability during either the January 2007, March 2009, or April 2011 VA examinations such as to warrant a 30 percent rating under DC 5257.  In January 2007 and March 2009, results of the Lachman's test were positive and posterior/anterior ligament instability was noted by both examiners and moderate instability was reported by the March 2009 examiner.  And, while the Veteran complained of instability in April 2011, there was no instability on clinical examination.  Therefore, a rating in excess of 20 percent is not warranted under DC 5257. 

But, as noted above, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 23-97.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that DC 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by X-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in. 

The Veteran has x-ray evidence of degenerative joint disease of the right knee.  This is so as reported by the January 2007 VA examiner and the July 2007 private bone scan report described findings suggestive of degenerative joint disease, although such was not reported by the April 2011 examiner.  The objective findings of the January 2007, March 2009, and April 2011 VA examiners represent no more than minimal loss of knee motion and do not meet the criteria for a compensable rating under DC 5260 or 5261.  The Veteran had flexion to 125 degrees with pain (to 122 degrees after repetitive motion) in 2011.  At worst, extension was to 0 degrees with pain (and to -5 degrees after repetitive motion) in 2011.  Even taking into account the Veteran's pain and loss of function, he did not exhibit flexion limited to 45 degrees or extension limited to 10 degrees at any time.  Regardless, resolving doubt in the Veteran's favor, a separate 10 percent rating for arthritis is warranted based on the reported x-ray findings and painful motion under 38 C.F.R. § 4.59.  Therefore, a separate rating of 10 percent, and no higher, is warranted under DC 5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 202. 

Accordingly, giving the Veteran the benefit of the doubt, under Diagnostic Code 5003, the arthritis and painful motion of the right knee warrant a separate 10 percent rating, but no higher, since the time the Veteran filed his claim for an increased rating in October 2006.  See 38 C.F.R. § 4.59.  The benefit of the doubt is resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b)  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

b. Left Knee

As noted, the July 2007 rating decision granted service connection and an initial 10 percent rating for left knee dysfunction, from which the Veteran appealed.

The December 2006 VA outpatient records include the Veteran's complaints of knee pain and the examiner's suspicion of arthritis.

According to the January 2007 VA examination report, the Veteran complained of left knee pain for approximately nine years.  He also had knee stiffness but denied swelling, heat or redness, instability, or giving way sensation.  The Veteran had flare-ups of pain approximately once a week that lasted one to three hours.  He did no use any assistive device to ambulate and denied dislocation or recurrent subluxation.  The examiner said that the Veteran was independent in his activities of daily living and stopped working in 1996 due to cardiac disease.

Objectively, there was no evidence of ankylosis, leg discrepancy or sins for inflammatory arthritis.  Left knee range of motion was flexion from 0 to 140 degrees painful in the last 20 degrees with no functional loss.  Extension was from 0 degrees and painful in the last 20 degrees with no functional loss.  There was no instability for the medial and lateral collateral ligaments.  McMurray's test was negative bilaterally.  Repetitive motion drew pain without evidence of weakness, fatigue or further functional loss.  The examiner noted that results x-rays of the left knee performed in July 2007 were normal.  The diagnoses included left knee patellofemoral dysfunction.

The July 2007 private bone scan reflects findings suggestive of degenerative joint disease.

The March 2009 VA examination report indicates that examination of the Veteran's left knee revealed objective findings of tenderness, with no crepitation, clicks or snaps, grinding, instability, and patellar or meniscus abnormality.  Range of motion of the left knee was flexion from 0 to 95 degrees with no evidence of pain with active motion.  Extension was normal to 0 degrees.

Dr. N.O's. January 2009 medical certificate describes a history of bilateral knee disease, instability, and pain with recurrent swelling.

According to the April 2011 VA examination report, the Veteran complained of occasional left anterior knee pain and locking pain sensation for which he took anti-inflammatory medications with fair response.

There was no deformity, but the Veteran had symtoms of giving way, instability, pain, stiffness, weakness and decreased speed of joint motion but no incoordination.  He had daily or more frequent episodes of subluxation and locking, with tenderness but no effusions.  He also had moderate weekly flare ups that lasted for hours and were precipitated by waling and prolonged standing.  The Veteran indicated that he was able to standing for approximately 15 to 30 minutes and walking more than one quarter mile but less than one mile.  The VA examiner reported no constitutional symtoms of arthritis or incapacitating episodes of arthritis.  The Veteran occasionally walked with a cane.

Objectively, the Veteran's gait was normal with no evidence of callus formation or skin breakdown or other evidence of abnormal weight bearing.  There was an abnormal shoe wear pattern with increased wear on the outside edge of the heel of the left shoe.  Examination of the left knee revealed bony joint enlargement and crepitus and crepitation.  There were no clicks or snaps and no grinding but there was a patellar abnormality described as abnormal tracking with no meniscus abnormality.  Range of motion of the left knee was flexion from 0 to 132 degrees with no objective evidence of pain on active motion.  Extension was normal at 0 degrees.  The examiner reported objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  Range of motion after repetitive motion was left flexion from 0 to 130 degrees and left extension from 0 degrees.  

Also, the VA examiner reported evidence of moderate to severe bilateral quadriceps muscle atrophy.  Results of x-rays of the left knee taken at the time showed no acute displaced fractures or dislocations.  There was no significant joint space narrowing.  The diagnosis was left knee patellofemoral dysfunction.  The Veteran had problems with lifting and carrying with decreased lower extremity strength and pain.  The Veteran's left knee disability prevented his participation in sports, had a severe effect on his ability to groom himself, do chores, shop, and exercise, and had a moderate effect on his ability to travel, bathe, dress, and drive and a mild effect on his ability to toilet himself.

In light of the ranges of motion, noted above, the Veteran does not meet the criteria for a higher evaluation for his service-connected left knee disability under Diagnostic Code 5260 or 5261.  This is so because there is no objective evidence of extension limited to 15 degrees or flexion limited to 30 degrees.

While the Veteran has said that his knees locked or gave way, and the January 2007 and March 2009 VA examiners noted right knee instability, there was no clinical finding of instability or locking of the left knee during these examinations and the April 2011 VA examination, or in any outpatient clinical record.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Even if occasional locking is present, this would not affect the evaluation assigned.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted for the Veteran's left knee disability.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected left knee disability are contemplated in the currently assigned 10 percent rating.  Even with consideration of the April 2011 VA examiner's note to the effect that pain severely limited the Veteran's ability to perform his chores, exercise, shop and participate in recreational activities, there is no indication that pain, due to disability of the left knee, causes functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

A clear preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for his service-connected left knee disability.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected left knee disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Both Knee Disabilities

The Board has also considered whether the Veteran's knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.





ORDER

New and material evidence having not been received, the claims of entitlement to service connection for hypertension and gout are not reopened, and the appeal is denied. 

New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder is reopened, and to this extent, the appeal is allowed. 

A rating in excess of 20 percent for residuals of a right knee injury with instability is denied.

A separate 10 percent disability rating for degenerative joint disease of the right knee is allowed, subject to the law and regulations governing the payment of monetary benefits. 

An initial rating in excess of 10 percent for a left knee disability is denied.


REMAND 

The record reflects that the Veteran served in the United States Army Reserve until November 1997.  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

VA medical records dated in September 1992 indicate that the Veteran had a hiatal hernia.  Private medical records reflect the Veteran's history of organic and coronary artery disease, and hypertensive cardiovascular disease.  A September 2001 private internal medicine evaluation indicates a history of high blood pressure since 1978, with sudden onset of chest pain six years earlier, but no heart attack, and two coronary catherizations that showed coronary artery disease, and a history of hypothyroidism.  A cardiac catherization was performed in on June 27, 1995 that showed mild concentric left ventricular hypertrophy and diagnosed organic and arteriosclerotic heart disease, and hypertensive cardiovascular heart disease; another one was performed on January 14, 1997 with similar diagnoses rendered.  

However, it is unclear if the appellant was on active duty for training at that time these disorders were treated.  A December 1996 record indicates that the Veteran did not have any active duty/annual training days from 1996 to 1997.  But, efforts must be made to verify his periods of active and inactive duty for training, but not retirement points, with the United States Army Reserve in Puerto Rico.  Records indicate that the Veteran was attached to 0699 Engineer Company (Port Construction); Training Center Code: 2046; Training Center Name: Roosevelt Roads Naval Station USARC, Bldg 2297, Barnes Road, Roosevelt RD NS, PR 00735-0000; alternate training center mailing address: PO Box 3390, Ceiba, Puerto Rico 00735-3390.

Further, the Veteran also seeks service connection for a lumbar strain disorder, including as due to service-connected knee disabilities, a neurological disorder of the upper and lower extremities claimed as neuropathy and radiculopathy, a cervical disorder claimed as a neck problem, right and left right hip pain, and depression, as well as hypothyroidism, hiatal hernia, and heart disease.

Results of an August 2004 private magnetic resonance image (MRI) of the Veteran's lumbar spine included discogenic disease and unilateral right-sided spondylolysis at L5-S1. 

In January 2007, a VA examiner opined that the Veteran's diagnosed lumbar strain myositis was less likely than not related to service-connected right knee disability.  The VA examiner explained that the Veteran's center of gravity was not affected in his gait pattern so as to cause any damage in his lumbosacral spine.  The VA examiner opined that the Veteran's lumbosacral conditions were most likely due to aging.

In the July 2007 rating decision, the RO granted service connection for left knee disability.

A January 2008 private electromyography report revealed findings suggestive of L4 radiculopathy, bilaterally.

Then, in the January 2009 signed statement, Dr. N.O. noted the Veteran's complaints of continuous bilateral knee instability, pain, and recurrent swelling.  The physician said that the Veteran had daily hip, back, and neck pain and was seen for alignment problems.  The Veteran had limited and painful active range of motion with numbness and pinprick sensation at the upper and lower extremities.  This caused symtoms of depression.  

According to Dr. N.O., with the Veteran's current knee disabilities, his body weight was born more entirely on one side than the other.  This caused problems at the hips and column area due to bad posture, loss of correct alignment of column, degeneration of vertebras and articulations and loss of curvature of cervical, thoracic, and lumbar lordosis.  It put more stress on side of the vertebras than the other that could present disc bulging and herniation with subsequent hip, back, and neck pain.  This also caused problems of radiculopathy and neuropathy.  Dr. N.O. opined that the Veteran's bilateral knee problems, hip, back, and cervical problem, radiculopathy and neuropathy with emotional problems were more probable than not caused by his military service.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995). 

In light of the Veteran's reports of low back, neck, upper and lower extremity, and left and right hip pain, and depression, and Dr. N.O's. January 2009 opinion, the Board has determined that he should undergo VA examinations to determine the nature and etiology of his claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

As well, the January 2007 VA examiner noted right quadriceps atrophy and severe bilateral quadriceps atrophy was noted by the April 2011 VA examiner, but it is unclear if this is associated with the Veteran's service-connected knee disabilities and further clarification is needed.

The Veteran's claim for a TDIU is inextricably intertwined with his claim for service connection for hypothyroidism, hiatal hernia, heart disease, back, neurological, cervical, and psychiatric disorders, and a disorder manifested by left and right hip pain, and consideration of the TIDU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
 
Finally, the Board notes that several records considered by the SSA in its 1997 award of disability benefits are written in Spanish and require translation.  This should be accomplished on remand prior to Board consideration of his service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Commandant of the United States Army Reserve in Puerto Rico, and/or other appropriate state and federal agency, including the Defense Finance and Accounting Service (DFAS), US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130, and request the specific dates-not retirement points-for his periods of active and inactive duty for training in the United States Army Reserve from approximately February 1979 to November 1997, while attached to the 0699 Engineer Company (Port Construction); Training Center Code: 2046; Training Center Name: Roosevelt Roads Naval Station USARC, Bldg 2297, Barnes Road, Roosevelt RD NS, PR 00735-0000; alternate training center mailing address: PO Box 3390, Ceiba, Puerto Rico 00735-3390.

2.  Schedule the Veteran for appropriate VA examinations by physicians to determine the etiology of any lumbar strain myositis with degenerative joint disease, neurological disorder of the upper and lower extremities claimed as radiculopathy and neuropathy, cervical disorder claimed as a neck problem, heart disease, hiatal hernia, thyroid disorder, disorder manifested by right or left hip pain, and depression found to be present.  The claims files should be made available to the examiners in connection with the examinations.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

Does the Veteran have lumbar strain myositis with degenerative joint disease, neurological disorder of the upper and lower extremities claimed as radiculopathy and neuropathy, cervical disorder claimed as a neck problem, a thyroid disorder, hiatal hernia, heart disease, a disorder manifested by right or left hip pain, or depression?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service?

For any lumbar strain myositis with degenerative joint disease, neurological disorder of the upper and lower extremities claimed as radiculopathy and neuropathy, cervical disorder claimed as a neck problem, thyroid disorder, disorder manifested by left or right hip pain, and depression found to be present, the examiners should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected right and left knee disabilities.  If not, is it at least as likely as not aggravated by service-connected right and left knee disabilities?  If aggravated, what permanent, measurable increase in lumbar strain myositis with degenerative joint disease, neurological disorder of the upper and lower extremities claimed as radiculopathy and neuropathy, cervical disorder claimed as a neck problem, disorder manifested by right or left hip pain, and depression is attributable to the service-connected right and left knee disabilities?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  The RO/AMC should translate all Spanish language documents in the claims file to the English language to particularly include those among the SSA records.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted as to the Veteran's claims for service connection for hypothyroidism, a hiatal hernia, heart disease, cervical, back and psychiatric disorders, a neurological disorder of the upper and lower extremities, left and right hip disorder, and a TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


